Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eli Mazour on May 21, 2021.
The application has been amended as follows: 

	In the Claims:

	Please cancel claims 1-16.
	Please amend claim 17.
	Please add claims 21-36.

17.	(Currently Amended) A method, comprising:
injecting, by a sputtering system, a sputtering gas into a chamber of the sputtering system,
	wherein the sputtering gas is a mixture of argon gas and helium gas; and

wherein the first coating has a thickness that is less than a threshold thickness,
wherein a second coating is deposited on a second side of the substrate when the chamber is filled with argon gas without helium gas ,
wherein the second side of the substrate is different from the first side of the substrate, and
wherein the second coating has a thickness that is greater than or equal to the threshold thickness.

18.	(Original) The method of claim 17, wherein sputtering the at least one coating material onto the substrate comprises:
sputtering the at least one coating material onto the substrate using an anode and a cathode disposed in the chamber of the sputtering system.

19.	(Original) The method of claim 17, wherein injecting the sputtering gas comprises:
injecting the sputtering gas at a flow rate of:
between approximately 200 SCCM and 500 SCCM for the argon gas and with a helium gas contribution of between approximately 9% and approximately 60%.

20.	(Previously Presented) The method of claim 17, further comprising:

	wherein the other sputtering gas includes argon and not helium. 

21.	(New) The method of claim 17, wherein the mixture of argon gas and helium gas is associated with an argon gas to helium gas ratio of between approximately 1:1 and approximately 1:3.

22.	(New) The method of claim 17, wherein the mixture of argon gas and helium gas is associated with 15% to 55% of helium gas.

23.	(New) The method of claim 17, wherein the at least one coating material is sputtered in a presence of hydrogen gas to hydrogenate the at least one coating material.

24.	(New) The method of claim 23, wherein the hydrogen gas is associated with a concentration of approximately 8% to approximately 20% of total gas. 

25.	(New) The method of claim 17, 
wherein the first coating includes a first set of layers and a second of set layers, and 
wherein the second of set layers are different from the first set of layers.



27.	(New) The method of claim 25,  wherein the second set of layers include one or more of silicon dioxide, silicon nitride, tantalum pentoxide, niobium pentoxide, titanium dioxide, aluminum oxide, zirconium dioxide, or yttrium oxide.

28.	(New) The method of claim 17, wherein the sputtering system is a pulsed direct current magnetron sputtering system.

29.	(New) The method of claim 17, where the second coating is deposited without using any helium gas.

30.	(New) The method of claim 17, wherein a post-annealing intrinsic stress level of the first coating is less than when only the argon gas without helium gas is used to deposit the second coating.

31.	(New) A method comprising:
injecting, by a system, a sputtering gas into a chamber of the system,
	wherein the sputtering gas is a mixture of argon gas and helium gas; 
sputtering, by the system and to deposit a first coating on a first side of a substrate, at least one coating material, of a target, onto the first side of the substrate based on injecting the sputtering gas into the chamber of the system,

depositing, by the system, a second coating on a second side of the substrate while the chamber is filled with argon gas without helium gas,
wherein the second side of the substrate is different from the first side of the substrate, and
wherein the second coating has a thickness that is greater than or equal to the threshold thickness.

32.	(New) The method of claim 31, wherein the chamber is a vacuum chamber.

33.	(New) The method of claim 31, wherein injecting the sputtering gas into the chamber comprises:
using at least one of a plasma activation source, an anode, or at least one power supply to dispose the mixture of argon gas and helium gas into the chamber.

34.	(New) The method of claim 31, wherein the at least one coating material includes at least one of:
a silicon material,
a silicon dioxide material,
a silicon-germanium material, or
a germanium material.

35.	(New) A method, comprising:

sputtering, by the sputtering system and using at least one coating material of a target, a first coating on a first side of a substrate when the vacuum chamber is filled with the mixture of argon gas and helium gas;
injecting, into the vacuum chamber of the sputtering system, argon gas without helium gas; and
sputtering, by the sputtering system, a second coating on a second side of the substrate when the vacuum chamber is filled with the argon gas without helium gas,
wherein the first coating has a first thickness that is less than a second thickness of the second coating, and
wherein the second side of the substrate is different from the first side of the substrate.

36.	(New) The method of claim 17, wherein the first coating is sputtered in a presence of hydrogen gas to hydrogenate the first coating.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to utilize helium in a sputtering process as noted in Tomai et al. (2007/0103055).  It is also well known to utilize an argon-helium mixture in sputtering as noted in Stowell et al. (2009/0283400).
However, the prior art references fail to teach or suggest using an argon-helium mixture in sputtering for lowered thicknesses compared to an argon only (without helium) gas.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        05/21/2021